Exhibit 10.7

 

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION
AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF FEBRUARY 20, 2004 AMONG
MOLLUSK HOLDINGS, L.L.C., BLESBOK LLC, NOBEL LEARNING COMMUNITIES, INC., THE
SUBORDINATED GUARANTORS PARTY THERETO AND HARRIS TRUST AND SAVINGS BANK, AS
AGENT, TO CERTAIN SENIOR INDEBTEDNESS DESCRIBED IN THE SUBORDINATION AGREEMENT,
AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, SHALL BE BOUND BY
THE PROVISIONS OF THE SUBORDINATION AGREEMENT.

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT BE
OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT
AND QUALIFICATION UNDER ANY APPLICABLE STATE SECURITIES LAWS, OR UPON REASONABLE
SATISFACTION OF THE ISSUER HEREOF THAT SUCH REGISTRATION AND QUALIFICATION IS
NOT REQUIRED.

 

NOBEL LEARNING COMMUNITIES, INC.

 

SENIOR SUBORDINATED NOTE

 

$5,000,000.00

  Dated as of February 20, 2004

 

FOR VALUE RECEIVED, the undersigned, NOBEL LEARNING COMMUNITIES, INC., a
Delaware corporation having an address at 1615 West Chester Pike, West Chester,
Pennsylvania 19382 (the “Borrower”), hereby unconditionally promises to pay to
the order of MOLLUSK HOLDINGS, L.L.C. or its registered permitted assigns (the
“Holder”), at its offices located at 101 Ygnacio Valley Road, Suite 310, Walnut
Creek, CA 94596, or such other places the Holder shall from time to time have
designated to the Borrower in writing, the principal amount of FIVE MILLION AND
00/100 DOLLARS ($5,00,000.00), together with interest thereon, at the times and
in the manner hereinafter provided.

 

1. Note Agreement. This Note is subject to the terms of a certain Senior
Subordinated Note Agreement, dated as of February 20, 2004, by and among the
Borrower, the Holder and Blesbok LLC (as the same may be amended or modified
from time to time, the “Note Agreement”), a copy of which may be examined by the
holder hereof during normal business hours at the Borrower’s offices.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings given to them in the Note Agreement.



--------------------------------------------------------------------------------

2. Interest. From the date hereof and thereafter until repayment of this Note,
interest shall accrue hereunder at the rate of thirteen and one-quarter percent
(13.25%) per annum, compounded quarterly, subject to increase as provided in
Sections 3.4 and 7.1 below. Interest shall be calculated on the basis of a
360-day year and shall be computed for each monthly payment period on the basis
of 30 days having elapsed.

 

3. Payments.

 

  3.1 Payment of Interest. Commencing on April 1, 2004 and continuing on each
July 1, October 1, January 1 and April 1 thereafter until the Maturity Date (as
defined below), the Borrower shall pay to the Holder an amount equal to all
interest accruing on the principal balance of this Note from time to time
outstanding.

 

  3.2 Payment at Maturity. The Borrower shall pay to the Holder on or before
August 15, 2009 (the “Maturity Date”) or upon the acceleration of this Note, the
entire principal amount of this Note then outstanding together with all accrued
and unpaid interest thereon.

 

  3.3 Other Payment Provisions. All payments of principal and interest hereunder
shall be payable to the Holder in lawful money of the United States of America
not later than 2 p.m. on the date when due, without any offset or deduction
whatsoever. Any payment coming due on a day which is not a business day within
the State of California shall be made on the next succeeding such business day,
and any such extension of the time of payment shall be included in the
computation of interest hereunder.

 

  3.4 Default Rate. If any payment of principal or interest due under this Note
shall be overdue or if any of the other Obligations are not paid when due
(regardless of whether any such payment is prohibited by any agreement including
any subordination or similar agreement), such overdue amount shall bear interest
from and after the date due, to and including the date when paid in full, at a
rate equal to the lesser of (i) the maximum rate allowed by law, and (ii)
sixteen percent (16%) per annum compounded quarterly (the “Default Rate”).

 

  3.5 Prepayments. The principal amount of this Note may not be voluntarily
prepaid for one year from the date hereof. Thereafter, the unpaid principal
amount of this Note and any accrued and unpaid interest thereon may be prepaid,
in whole or in part, at any time upon 10 days’ prior written notice to the
Holder, without penalty or premium. Such prepayments shall be credited against
principal in inverse order of maturity. Prepayments made without the required
notice will not be credited against principal until 10 days after receipt.

 

  3.6 Due on Sale. Notwithstanding anything herein or in the Note Agreement to
the contrary, the entire indebtedness shall become due and payable upon the
earlier of the Maturity Date or a Change of Control as defined in Section 2.1 of
the Note Agreement.

 

-2-



--------------------------------------------------------------------------------

4. Subordination. The indebtedness represented by this Note is subordinate to
the Existing Senior Debt of the Borrower in the manner and to the extent set
forth in the Subordination Agreement among the Borrower, the Holder, Blesbok LLC
and Harris Trust and Savings Bank.

 

5. Assignment. The Borrower shall not assign any of its rights under this Note
nor delegate any of its duties under this Note without the prior written consent
of the Holder. For one-year from the date hereof, the Holder shall not transfer
or assign this Note without the prior written consent of the Borrower, which
consent shall not be unreasonably withheld. Except as provided in the
immediately preceding sentence and subject to the provisions of Section 2.9 of
the Subordination Agreement, this Note shall be freely assignable by the Holder.

 

6. Covenants and Agreements. The Borrower covenants and agrees that, so long as
any indebtedness is outstanding, it will, unless the Holder shall otherwise
consent prior thereto in writing, comply with and perform each of the covenants
and agreements set forth in the Note Agreement, the terms and conditions of
which Note Agreement are incorporated herein by this reference as if set forth
at length herein.

 

7. Default and Acceleration.

 

  7.1 Events of Default. Upon the occurrence of any Event of Default, all
indebtedness shall accrue interest at the Default Rate and a default may be
declared hereunder at the option of the Holder, without presentment, demand,
protest or further notice of any kind (all of which are hereby expressly
waived). Upon the occurrence of any Event of Default, the Holder shall be
entitled to exercise any or all of the rights and remedies described in this
Note and the Note Agreement, at its option, in addition to such other rights and
remedies as may be available at law or in equity. At any time after a
declaration of default hereunder, but before a judgment or decree for the
payment of money has been obtained, the Holder may, by written notice, rescind
the declared default if the Borrower has paid a sum sufficient to pay all
overdue interest and overdue principal amounts, all interest on the overdue
installments of interest and/or principal at the Default Rate, and the Holder’s
reasonable costs of enforcing its rights hereunder (including reasonable
attorneys’ fees and disbursements).

 

  7.2 No Waiver. No course of dealing between the Holder and any other party
hereto or any failure or delay on the part of the Holder in exercising any
rights or remedies hereunder shall operate as a waiver of any rights or remedies
of the Holder under this or any other applicable instrument. No single or
partial exercise of any rights or remedies hereunder shall operate as a waiver
or preclude the exercise of any other rights or remedies hereunder.

 

-3-



--------------------------------------------------------------------------------

8. Definitions. The term “indebtedness” as used herein shall mean the
Obligations, including principal, interest and expenses whether contingent, now
due or hereafter to become due, and whether heretofore or contemporaneously
herewith or hereafter contracted.

 

9. Waiver of Trial by Jury. The Borrower agrees that any suit, action or
proceeding, whether claim or counterclaim, brought or instituted by the Holder
on or with respect to this Note or any event, transaction or occurrence arising
out of or in any way connected with the Note Agreement or the dealing of the
parties with respect thereto, shall be tried only by a court and not by a jury.
THE BORROWER HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH
SUIT, ACTION OR PROCEEDING. The Borrower acknowledges and agrees that the Holder
would not extend credit under the Note Agreement to the Borrower and would not
purchase this Note if this waiver of jury trial were not part of the Note
Agreement and this Note.

 

10. Venue; Service of Process. The Borrower hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Central District of
California and of any California State court sitting in the City of Los Angeles
for purposes of all legal proceedings arising out of or relating to this Note.
The Borrower irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. The Borrower
agrees that service of any summons or complaint, and other process which may be
served in any action, may be made by mailing via registered mail or delivering a
copy of such process to the Borrower, and the Borrower hereby agrees that this
submission to jurisdiction and consent to service of process are reasonable and
made for the express benefit of the Holder.

 

11. Controlling Law. This Note and all matters related hereto shall be governed
in accordance with the laws of the State of California, without regard to its
principles of conflicts of law.

 

12. Series of Notes. This Note is one of a series of Senior Subordinated Notes
in the aggregate principal amount of $10,000,000 issued by the Borrower pursuant
to the Note Agreement (together the “Senior Subordinated Notes”). The rights of
each of the Lenders to receive payments under the Senior Subordinated Notes and
the Note Agreement shall be on a pari passu basis with one another and in the
event that any amount being paid or collected is not sufficient to pay in full
all amounts then owed under all of the Senior Subordinated Notes and the Note
Agreement the amount being paid or collected shall be allocated and paid to all
of the Lenders pro rata based upon the amount then owed by the Borrower to each
such Lender under the Senior Subordinated Notes and the Note Agreement.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly caused this instrument to be
executed and delivered as of the date first above written.

 

WITNESS/ATTEST:

      “BORROWER”:                

NOBEL LEARNING COMMUNITIES, INC.

               

a Delaware corporation

   

By:

 

/s/ Kathy E. Herman

--------------------------------------------------------------------------------

     

By:

 

/s/ Thomas Frank

--------------------------------------------------------------------------------

 

(SEAL)

   

Kathy E. Herman

Vice President, General Counsel and
Assistant Secretary

         

Thomas Frank

Chief Financial Officer

   